brett e legg and cindy l legg petitioners v commissioner of internal revenue respondent docket no filed date during ps through a disregarded_entity donated a conservation_easement to a colorado trust on their fed- eral income_tax return ps valued the donation at dollar_figure and claimed a charitable_contribution_deduction ps claimed carryover charitable_contribution deductions for tax years legg v commissioner and r examined ps’ and returns and determined that ps did not satisfy the legal requirements for a charitable_contribution_deduction or alter- natively that the value of the donated property was zero r also determined that ps were liable for accuracy-related_penalties under sec_6662 or alternatively pen- alties for a gross_valuation_misstatement under sec_6662 r’s examination_report was signed in writing by the examiner’s immediate supervisor r mailed ps a notice of defi- ciency determining that ps were liable for the penalties the parties subsequently stipulated and agreed that ps satis- fied the legal requirements for a charitable_contribution_deduction and that the value of the conservation_easement was dollar_figure ps contend that r’s determination of sec_6662 penalties was improper because r did not make an initial determination regarding the penalties pursuant to sec_6751 r contends that sec_6751 does not apply in deficiency proceedings or alternatively that r satisfied the procedural requirements of sec_6751 held r’s determination of sec_6662 penalties was proper because r’s examination_report determining as an alternative position that ps were liable for the penalties was an initial determination as required by sec_6751 james r walker for petitioners miles b fuller debra k moe edwin a herrera and mat- thew a houtsma for respondent opinion kerrigan judge respondent determined the following deficiencies and penalties with respect to petitioners’ federal_income_tax liabilities for tax years and year deficiency dollar_figure big_number big_number big_number penalty sec_6662 dollar_figure big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar united_states tax_court reports the parties reached a settlement on all issues in the notice_of_deficiency except for the determined sec_6662 gross_valuation_misstatement penalties the sole issue for consideration is whether respondent’s determination of pen- alties under sec_6662 was proper background this case was fully stipulated under rule the stipu- lated facts are incorporated in our findings by this reference petitioners resided in colorado when they filed the petition during petitioners through a disregarded_entity donated acres of land as a conservation_easement to the colorado natural land trust on their timely filed federal_income_tax return petitioners valued the donation at dollar_figure and claimed a charitable_contribution_deduction pursuant to sec_170 petitioners were not entitled to deduct the entire value of the conservation_easement for tax_year accordingly petitioners claimed a charitable con- tribution deduction of dollar_figure petitioners also claimed carryover charitable_contribution deductions for tax years and on the reported dollar_figure conserva- tion easement value respondent selected petitioners’ and tax returns for examination on date the examiner’s supervisor the director of western area examination sent petitioners a letter that included a copy of the examiner’s report the report determined that petitioners did not satisfy the legal requirements for a charitable con- the parties stipulated and agreed to the following petitioners re- ceived conservation reserve program crp payments of dollar_figure dollar_figure dollar_figure and dollar_figure which they included in income on their and federal_income_tax returns petitioners’ crp payments are not subject_to self-employment_tax petitioners are entitled to self- employed health insurance deductions of dollar_figure and dollar_figure for tax years and respectively petitioners are not entitled to self-em- ployed health insurance deductions for tax years and as a result of the donation of a conservation_easement petitioners are entitled to a sec_170 charitable_contribution_deduction for tax_year subject_to any adjusted_gross_income limitations and to the extent petitioners are unable to deduct all of their charitable_contributions for tax_year because of sec_170 petitioners are entitled to a carryover con- tribution deduction as permitted under sec_170 legg v commissioner tribution deduction or alternatively that even if petitioners had met the legal requirements the actual value of the con- servation easement donation was zero as a result the exam- ination concluded that there was an underpayment_of_tax for each of the tax years at issue due to a decrease of the chari- table contribution deduction for the donated conservation_easement respondent’s examiner determined that petitioners were liable for the accuracy-related_penalty under sec_6662 or alternatively that petitioners were liable for the accuracy-related_penalty for a gross_valuation_misstatement under sec_6662 the examination_report concludes that petitioners are subject_to the accuracy related penalty-gross valuation misstatement pursuant to sec_6662 for the tax_year the examination_report however calculated the proposed penalties using the rate on date petitioners filed a written protest and requested that the internal_revenue_service irs appeals_office review the examiner’s proposed changes the irs appeals_office granted petitioners’ request but the parties did not reach an agreement on date the irs appeals_office issued its report agreeing with the examiner’s appraisal valuation determination of zero for the donated conservation_easement additionally the report agreed that accuracy-related_penalties should be imposed on petitioners for the tax years at issue the report explained that imposing gross_valuation_misstatement penalties should be respondent’s primary position because the value of the con- servation easement reported on petitioners’ tax returns exceeded more than of the correct value zero and the case is unagreed the report further explained that imposing accuracy-related_penalties should be respondent’s alter- native position on date the appeals officer’s immediate supervisor-the appeals team manager-approved the report on date respondent issued the notice_of_deficiency and determined gross_valuation_misstatement penalties under sec_6662 after the issuance of the notice_of_deficiency petitioner and respondent stipulated and agreed that the value of the con- servation easement was dollar_figure at the time of petitioners’ united_states tax_court reports donation the parties agreed that mathematically petitioners’ reported value of dollar_figure was a gross_valuation_misstatement per sec_6662 the parties also agreed that petitioners cannot invoke a reasonable_cause defense against the gross_valuation_misstatement penalties under sec_6662 but that petitioners have satisfied the reasonable_cause defense requirements for substantial valu- ation misstatement penalties under sec_6662 and b discussion sec_6751 requires that no penalty be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination additions to tax under sec_6651 failure_to_file tax_return or pay tax failure by individual to pay estimated income_tax failure by corporation to pay estimated income_tax or any other penalty automatically calculated through elec- tronic means are excepted from the requirement of sec_6751 see sec_6751 before the enactment of sec_6751 in the irs restruc- turing and reform act of pub_l_no sec_3306 sec_112 stat pincite the law did not require the irs to show how penalties were computed prior_law also allowed the imposition of some penalties without supervisory approval s rept no pincite 1998_3_cb_537 congress enacted sec_6751 because it believed that taxpayers are entitled to an explanation of the pen- alties imposed upon them id in addition to including the name code section and computation of the penalty sec_6751 also requires the specific approval of irs management to assess all non-computer generated penalties unless excepted id the senate_finance_committee believed that penalties should only be imposed where appropriate and not as a bargaining chip id a timing arguments the parties dispute the timing aspects of sec_6751 petitioners believe that sec_6751 must apply to the first notice that the irs sends the taxpayer thus peti- legg v commissioner tioners argue that respondent’s examiner was the only per- son qualified to make an initial determination of the appro- priate penalties and the examiner determined a penalty of pursuant to sec_6662 respondent contends that sec_6751 applies only before the assessment of pen- alties not before the determination of penalties in a notice_of_deficiency we find it unnecessary to decide whether sec_6751 applies only before the assessment of penalties or before the determination of penalties in a notice of defi- ciency since we conclude that respondent’s examiner made an initial determination regarding the sec_6662 penalties b the initial determination the phrase initial determination is not defined anywhere in the regulations nor did congress define initial deter- mination in the code the dictionary defines initial as having to do with indicating or occurring at the beginning webster’s new world college dictionary 4th ed petitioners argue that respondent’s examiner did not make an initial determination of the sec_6662 pen- alties because the examination_report calculated the penalty adjustments pincite they argue that this calculation sug- gests that respondent never considered imposing the gross_valuation_misstatement penalties and that con- sequently the examiner’s immediate supervisor could not have approved in writing such penalties respondent argues that the examiner made an initial determination that the penalties were appropriate con- cluding in the examination_report that petitioners were liable for such penalties respondent further avers that the mere fact that the examiner computed the proposed penalties at a rate of does not nullify the fact that the report con- cluded that petitioners were liable for the penalties because the report was approved in writing by the exam- iner’s immediate supervisor respondent argues that the sec_6751 procedural requirements were met as a result of respondent’s examination of petitioners’ and tax returns the examiner con- cluded that sec_6662 and b penalties were applicable because it was determined that petitioners’ under- united_states tax_court reports statement of tax for each year exceeded the greater of of the tax required to be shown on petitioners’ return or dollar_figure the examiner’s report also included a detailed discus- sion of the applicability of the sec_6662 penalties the report explained that petitioners valued their conserva- tion easement at dollar_figure while the irs appraised it at zero because the value of the property reported on peti- tioners’ income_tax return was or more of the amount determined to be the correct value the examiner determined that petitioners were liable for the gross_valuation_misstatement penalties for the tax years and the examiner’s immediate supervisor the director of western area examination signed the report in writing respondent’s examination_report included the gross_valuation_misstatement penalties analysis as an alternative position because of uncertainty as to whether such penalties could be imposed where an underpayment was the con- sequence of an adjustment not based on valuation specifi- cally respondent was uncertain whether he could impose gross_valuation_misstatement penalties on the theory that petitioners’ donation of the conservation_easement did not meet the charitable_contribution_deduction requirements of sec_170 an adjustment not based on valuation this uncertainty has since been resolved in the notice of defi- ciency respondent contended that petitioners failed to meet the legal requirements for a conservation_easement chari- table contribution deduction we find that even though the gross_valuation_misstatement penalties were posed as an alternative position the report made an initial determina- tion that petitioners were liable for the penalties our conclusion that respondent made an initial deter- mination regarding the penalties comports with congressional intent congress enacted sec_6751 to ensure that taxpayers understood the penalties that the irs imposed upon them the examination_report clearly explained why petitioners were liable for the gross_valuation_misstatement penalties the report applied sec_6662 and the relevant regulations to petitioners’ specific facts reaching the conclusion that petitioners were liable for the penalties petitioners cannot contend that they lacked an understanding of the penalties imposed upon them because the penalties were posed as an alternative position legg v commissioner petitioners’ argument that respondent’s examiner did not make an initial determination of the sec_6662 penalties because the examination_report calculated the pen- alty adjustments pincite is unpersuasive the fact that respondent’s examiner calculated the penalties at a lower rate does not nullify the initial determination that peti- tioners were liable for the gross_valuation_misstatement penalties respondent’s examiner calculated the penalties pincite to be consistent with the primary position in the report even as an alternative position the examination_report con- cluded that petitioners were liable for the gross valu- ation misstatement penalties therefore because respondent made an initial determina- tion regarding the sec_6662 penalties which was approved in writing by the examiner’s immediate super- visor we find that respondent satisfied the procedural requirements of sec_6751 we conclude that respond- ent’s determination of sec_6662 penalties was proper any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule f
